Citation Nr: 0813803	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred from November 29, 2004 to 
December 3, 2004, and from December 10, 2004 to December 11, 
2004, at Baptist Memorial Hospital.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The veteran reportedly served on active duty in the military 
from September 1966 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2007 decision of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Memphis, Tennessee.  
In July 2007, the veteran and his wife testified at a hearing 
before the undersigned at the Regional Office (RO) in 
Nashville, Tennessee.  A transcript of the proceeding is of 
record.  Later that month, he submitted additional medical 
evidence and waived initial consideration of this evidence by 
the agency of original jurisdiction (AOJ).  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).


FINDING OF FACT

VA facilities were feasibly available to the veteran in 
November and December 2004, but he opted to receive care at 
Baptist Memorial Hospital.  


CONCLUSION OF LAW

Payment or reimbursement for medical services provided from 
November 29, 2004 to December 3, 2004, and from December 10, 
2004 to December 11, 2004, is not warranted.  38 U.S.C.A. §§ 
111, 1701, 1703, 1725, 1728 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-1005 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The VAMC sent the veteran a VCAA notice letter in December 
2006.  The letter notified the veteran that VA would assist 
him in obtaining evidence to substantiate his claim and 
requested that he provide information so that VA could 
request any relevant records.  The letter, however, did not 
notify him of the information and evidence not of record 
necessary to substantiate his claim.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that all VCAA notice errors, (at least with 
regard to the first four VCAA notice elements) are presumed 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881, 890 (Fed. 
Cir. 2007).  Where notice is lacking, the burden is on VA to 
show that the lack of notice was not prejudicial.  The 
Federal Circuit explained that in order to overcome this 
presumption, VA must show that the purpose of the notice was 
not frustrated, e.g., by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law.  Id. at 887.   

The veteran's claim for reimbursement was denied because it 
was determined that treatment was available at a VA facility 
and he elected to go to a non-VA facility.  At the July 2007 
hearing, he and his wife testified that a VA doctor told them 
that a room was not available for the veteran and that the 
doctor assisted in coordinating his transfer to a non-VA 
facility.  During the hearing, he demonstrated actual 
knowledge of the need to show that care at a VA facility was 
not available, so the notice deficiency in the December 2006 
letter was not prejudicial error and did not affect the 
essential fairness of the adjudication.  Overton v. 
Nicholson, 20 Vet. App. 427, 442-443 (2006).

In developing his claim, VA obtained the veteran's relevant 
VA treatment records and records from Baptist Memorial 
Hospital.  He did not respond to the December 2006 letter and 
has not otherwise identified any evidence that needs to be 
obtained.  Furthermore, because the claim was denied based on 
the availability of a VA facility, a medical opinion 
concerning the emergent nature of the care is not necessary.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

In cases such as this, two avenues for payment must be 
explored:  First, whether the services for which payment is 
sought are pre-authorized by VA; and second, whether the 
veteran is eligible for payment or reimbursement for services 
not previously authorized.  See Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  

Under the provisions of 38 C.F.R. § 17.52(a), VA may contract 
with non-VA facilities for care in accordance with the 
provisions of this section when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required.  When demand is only for 
infrequent use, individual authorizations may be used.  Id.

Normally, however, such care in public or private facilities 
will only be authorized, whether under a contract or an 
individual authorization, under the specific circumstances 
delineated in 38 C.F.R. § 17.52(a).  As pertinent to this 
appeal, these circumstances include:

Hospital care or medical services for the 
treatment of medical emergencies which pose a 
serious threat to the life or health of a veteran 
which developed during authorized travel to the 
hospital, or during authorized travel after 
hospital discharge preventing completion of travel 
to the originally designated point of return (and 
this will encompass any other medical services 
necessitated by the emergency, including extra 
ambulance or other transportation which may also 
be furnished at VA expense.
38 C.F.R. § 17.52(a)(8).  

Under the provisions of 38 C.F.R. § 17.54, authorization is 
required either in advance or within 72 hours after 
admission.

Unauthorized expenditures may be paid or reimbursed in 
accordance with 38 U.S.C.A. §§ 1725 or 1728.  Under Section 
1728, payment may be made for care rendered for an 
adjudicated service-connected disability, a nonservice-
connected disability aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability, or, in certain circumstances, any 
illness, injury, or dental condition in the case of a veteran 
who is a participant in a vocation rehabilitation program.  
38 U.S.C.A. §1728(a)(2); 38 C.F.R. § 17.120(a).  Payment may 
be made if the care and service not previously authorized 
were rendered in a medical emergency of such a nature that 
delay would have been hazardous to life or health; and when 
VA or other Federal facilities were not feasibly available, 
and an attempt to use them before them beforehand or obtain 
prior VA authorization for the service required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120(b), (c).  

Alternatively, payment or reimbursement for emergency 
treatment in non-VA facilities may be authorized under 
Section 1725 and 38 C.F.R. §§ 17.1000- 1002.  Section 1725 
was enacted as part of the Veterans Millennium Health Care 
and Benefits Act.  To be eligible for reimbursement under 
this authority the veteran has to satisfy all of the 
following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).  Id.

Legal Analysis

The veteran is service-connected for arteriosclerotic heart 
disease at 100 percent; renal involvement in diabetes, sickle 
cell, at 80 percent; diabetes mellitus at 20 percent; loss of 
field of vision at 20 percent; arteriosclerosis at 20 
percent; eczema at 0 percent; deformity of the penis at 0 
percent; and paralysis of the sciatic nerve at 0 percent.  
The evidence before the Board does not indicate whether the 
total rating is permanent.  The outcome of this decision is 
the same, regardless of whether the disability is permanent.

At the July 2007 hearing, the veteran said he went to the 
VAMC with complaints of chest pain, fatigue and nausea.  He 
said he was admitted to the emergency room and remained there 
for 12 hours.  He said Dr. Tucker, a VA physician, told him 
that the VAMC did not have a room available and made 
arrangements for him to be admitted to Baptist Memorial 
Hospital.  His wife also stated that the doctor told them 
there was no room at the VAMC.  The veteran said that his 
kidneys were failing and he required dialysis.  He said that 
once he was stabilized at Baptist Memorial Hospital, he 
returned to the VA for regular dialysis treatment.  

Treatment records indicate that the veteran was seen at the 
emergency room of a VA Medical Center (VAMC) on November 29, 
2004 at 10:05 a.m., with complaints of a 3-day history of 
shortness of breath.  He denied chest pain, nausea and 
vomiting.  He reported indigestion, nasal congestion, a 
cough, and a headache.  His blood pressure reading was 
219/112.  Tests revealed elevated levels of troponin, which 
suggested possible cardiac involvement.  

A note signed by Ms. Tunstall, a registered nurse, indicates 
that at 1:40 p.m. the veteran told her that he did not want 
to be admitted at the VAMC.  He said that if he had to be 
admitted, he preferred to be admitted at Baptist or St. 
Francis hospitals.  The nurse stated that she informed Dr. 
Tucker and arrangements were made for the veteran to be 
transferred to Baptist Memorial Hospital.  The veteran, 
however, decided to transport himself.  He apparently got 
dressed and walked out of the emergency room at 4:05 p.m.  

A note signed by Dr. Tucker-Moore indicates the veteran 
stated that he did not desire hospitalization at VA and 
preferred to go to Baptist Memorial Hospital under the care 
of his cardiologist, Dr. Addington.  It was noted that the 
case was discussed with Dr. Addington, who accepted the 
veteran for transfer.  

The discharge summary from Baptist Memorial Hospital 
indicates the veteran was admitted on November 29, 2004 and 
he underwent dialysis.  It was noted that his congestive 
heart failure was controlled with dialysis.  He was 
discharged on December 3, 2004.  He was admitted again on 
December 10, 2004 to undergo a cardiac catheterization.  He 
was discharged the following day.  

The evidence in favor of the veteran's claim consists of 
statements made by the veteran and his wife that a VA doctor 
told them that a room was not available at the VAMC.  This 
assertion was made two years after the original claim for 
benefits was filed.  The contemporaneous medical record 
clearly indicates that the veteran did not want to be 
admitted to the VA facility and asked to be transferred to a 
private hospital.  

The contemporaneous record is more probative than the 
veteran's recollections made years after the events in 
question and in the course of his claim for compensation.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that the absence of contemporaneous evidence of treatment for 
a claimed disability for many years after service could serve 
as determinative evidence against the claim).

The evidence indicates the veteran's treatment at Baptist 
Memorial Hospital was not preauthorized and that he refused 
admission at a VA facility.  Therefore, reimbursement for 
care rendered at Baptist Memorial Hospital is not warranted 
under the provisions of 38 U.S.C.A. §§ 1725 or 1728.  

The claim for reimbursement for unauthorized medical expenses 
at Baptist Memorial Hospital must be denied because the 
preponderance of the evidence is against the claim-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.

 
ORDER

The claim for reimbursement for unauthorized medical costs at 
Baptist Memorial Hospital is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


